DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 32-34 directed to an invention non-elected without traverse.  Accordingly, claims 32-34 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

In the Claims:

32. (Canceled)
33. (Canceled)
34. (Canceled)

Allowable Subject Matter
Claims 24, 26, 29-30, 36-37, and 39-41 allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art drawn to Zaima et al. (US 2012/0218106 A1), hereinafter Zaima, fails to show or make obvious the claimed combination of elements, particularly the limitations as set for in claim 24, which recites features not taught or suggested by the prior art.
Zaima does not explicitly teach having a handle grip of the sleeved cover element including an aperture therethrough.
While this deficiency is remedied Falcon et al. (US 2015/0203279 A1), hereinafter Falcon, Zaima and Falcon still do not teach a trigger bar as claimed. Specifically, Zaima teaches a trigger bar directly on canister, rather than the sleeved cover element including a trigger bar and the trigger bar being positioned on a side of the second end of the sleeve portion opposite the handle grip.
Other references such as Knight et al. (US 3,306,252), hereinafter Knight, do teach a trigger bar, but do not teach the trigger bar being positioned on the second end of the sleeve portion or a handle grip inducing an aperture therethrough, and as such do not teach the relationship between said handle grip and trigger bar, nor do they provide clear motivation for modifying the devices in the manner as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESSANDRO R DEL PRIORE whose telephone number is (571)272-9902. The examiner can normally be reached Monday - Friday, 8:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALESSANDRO R DEL PRIORE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781